DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 25, 2021.
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on February 25, 2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “high intensity focused ultrasound (HIFU) units configured to generate..” in claims 1-2 and 5-7.  Note that claim 4 sets forth the corresponding structure (i.e. capacitive micromachined ultrasound transducer) and therefore does not invoke interpretation under 35 USC 112(f).  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothberg et al. (US Pub No. 2015/0032002).
With regards to claim 1, Rothberg et al. disclose an apparatus comprising:
one or more high intensity focused ultrasound (HIFU) units configured to generate HIFU waves (paragraphs [0089], 0252], referring to the ultrasound transducers may be used for HIFU; note that the “HIFU units” have been interpreted under 35 USC 112(f) as corresponding to capactive micromachined ultrasound transducer (CMUT), and equivalents thereof, as set forth in paragraph [0008] of the specification in the corresponding instant US PG-Pub 2019/0000422) and 
one or more elasticity detectors configured to sense a characteristic of a shear wave (paragraphs [0020], [0172], [0308], referring to ultrasound transducer probe which comprises of ultrasound transducer elements and may support various imaging modes, including the imaging mode being shear wave imaging), 
the one or more HIFU units and the one or more elasticity detectors being disposed on a common ultrasound device (paragraphs [0099], [0252], referring to the ultrasonic transducers being integrated with circuitry “on a single substrate”, wherein the ultrasonic transducers may be used for both ultrasound imaging applications and HIFU).
With regards to claim 2, Rothberg et al. disclose that the ultrasound device comprises a substrate (202) on which ultrasonic transducers are integrated (paragraphs [0166], [0252]; Figure 6).
With regards to claim 3, Rothberg et al. disclose that the ultrasound device comprises a handheld probe (paragraph [0079], [0104], referring to the ultrasound 
With regards to claim 4, Rothberg et al. disclose that at least one of the one or more HIFU units comprises a capactive micromachined ultrasound transducer (CMUT) (paragraph [0166], referring to the transducers (204) may be CMUTs).
With regards to claim 6, Rothberg et al. disclose that the one or more HIFU units are disposed on a first substrate, the first substrate being bonded to a second substrate comprising electronic circuitry electrically coupled to the one or more HIFU units (paragraphs [0366]-[0368], referring to the multiple substrates/membranes/layers (i.e. which would include at least the “first substrate”), which include a substrate/layer (i.e. second substrate) comprising electronic circuitry; Figure 30G).  
With regards to claim 7, Rothberg et al. disclose that the one or more elasticity detectors are configured to sense a velocity of the shear wave (paragraph [0308], referring to the shear wave imaging, wherein generating shear wave images requires sensing a shear velocity).  

Claim(s) 1, 4-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (US Pub No. 2010/0317971).
With regards to claim 1, Fan et al. disclose an apparatus comprising:
one or more high intensity focused ultrasound (HIFU) units (24) configured to generate HIFU waves (paragraphs [0086]-[0087], referring to the HIFU transducer (24) being an array for generating acoustic energy from electrical waveforms; Figure 2; note that the “HIFU units” have been interpreted under 35 USC 112(f) as corresponding to capactive micromachined ultrasound transducer (CMUT), and equivalents thereof, as set forth in paragraph [0008] of the specification in the corresponding instant US PG-Pub 2019/0000422) and 
one or more elasticity detectors (14) configured to sense a characteristic of a shear wave (paragraph [0087]-[0088], referring to the imaging transducer (14) comprising an array of piezoelectric or capacitive membrane elements; paragraphs [0036]-[0037], [0044]-[0045], [0094], referring to detecting tissue displacement caused by the shear wave and/or monitor for the shear wave; Figure 2), 
the one or more HIFU units and the one or more elasticity detectors being disposed on a common ultrasound device (paragraph [0087], referring to the HIFU transducer (24) and the imaging transducer (14) may be connected together, such as being positioned in a same housing).
With regards to claim 4, Fan et al. disclose that the at least one of the one or more HIFU units comprises a capacitive micromachined ultrasound transducer (CMUT) (paragraph [0088]).
With regards to claim 5, Fan et al. disclose that the one or more HIFU units is configured to emit an acoustic intensity that is between 500 W/cm^2 and 20 KW/cm^2 (paragraph [0075]).
With regards to claim 7, Fan et al. disclose that the one or more elasticity detectors are configured to sense a velocity of the shear wave (paragraphs [0044]-[0045], [0094], referring to shear velocity estimation).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fan’18 (US Pub No. 2010/0016718) discloses systems and method for shear wave imaging, wherein shear wave velocity is estimated (paragraph [0004]). Gueck et al. (US Pub No. 2006/0253026) disclose a transducer for multi-purpose ultrasound, wherein shear waves are imaged and CMUTs are used (Abstract; paragraphs [0027]-[0028], [0031]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793